Exhibit 10

AMENDMENT TO EMPLOYMENT AGREEMENT AND GENERAL RELEASE

This Amendment to the Employment Agreement and General Release (“Agreement”) is
between Whiting Petroleum Corporation, which in this Agreement is referred to as
“Whiting Petroleum” and Bruce R. DeBoer, who is referred to as “Executive”, and
amends the Executive Employment and Severance Agreement dated January 1, 2015
and as amended August 24, 2018 (“Employment Agreement”) in all respects.

 

  1.

Background. Whiting Petroleum and Executive acknowledge that Executive’s
employment with Whiting Petroleum is ending effective as of October 30, 2020
(the “Separation Date”). Both Executive and Whiting Petroleum desire an amicable
separation and to fully and finally settle any obligations that may exist
between them on the terms set forth in this Agreement.

 

  2.

Employment Termination. Executive understands that Executive’s employment with
Whiting Petroleum will end and Executive’s separation from service will be
effective as of the Separation Date, based on reasons discussed between
Executive and Whiting Petroleum. The Employment Agreement provides for
Executive’s receipt of certain separation benefits if Executive executes this
Agreement containing a general release of all claims that is acceptable to
Whiting Petroleum.

 

  3.

Severance Pay and Benefits. In return for the execution of this Agreement, it
becoming effective (see paragraph 18), and Executive honoring (and continuing to
honor) all of its terms, Whiting Petroleum will provide Executive with the
severance pay and benefits in accordance with Section 5.c. of the Employment
Agreement. Additionally, Whiting Petroleum will provide Executive with accrued
benefits consisting of (i) all base salary earned but unpaid for the time period
ending with the Separation Date, (ii) the value of all accrued, unused vacation
days, (iii) reimbursement for any and all monies advanced in connection with
Executive’s employment for reasonable and necessary expenses incurred by
Executive on behalf of the Whiting Petroleum for the time period ending with the
Separation Date in accordance with Whiting Petroleum’s policies and (iv) any
benefits to which Executive is entitled on the Separation Date under the terms
of any 401(k) plan of Whiting Petroleum. For the avoidance of doubt, Executive
understands and agrees that Executive’s acceptance of this Agreement mean that
Executive will not, under any circumstances, be paid or become entitled to the
severance pay and benefits provided under Section 5.d. of the Employment
Agreement or any other payment or benefits in connection with a Change of
Control (as defined in the Employment Agreement).

 

  a.

For the further avoidance of doubt, Executive understands that the severance pay
and benefits under Section 5.c. of the Employment Agreement includes only the
following: (i) a lump sum payment equal to the sum of one times (1x) Executive’s
base salary at the rate in effect as of immediately prior to the Separation Date
and Executive’s 2020 target annual bonus, payable on the first day of the
seventh month following the month in which the Separation Date occurs (equal to
$883,500), (ii) at the expense of Whiting Petroleum and subject to Executive’s
timely election under COBRA, continued coverage of the same or equivalent life
insurance, hospitalization, medical, dental, and vision coverage as provided to
Executive’s immediately prior to the Separation Date until the earlier of 18
months after the Separation Date or such time Executive has obtained new
employment (the “Benefits Continuation Period”) and (iii) beginning after the
expiration of the six-month period following the Separation Date, an amount
equal to the aggregate amount of any premiums paid by Executive to maintain a
group term life insurance policy providing a benefit in excess of $50,000 during
the six-month period following the Separation Date and continuation of coverage
of any such policy, at the expense of Whiting Petroleum, for the duration of the
Benefits Continuation Period. Executive expressly acknowledges and agrees that
Executive is not entitled to any additional bonus payment for 2020 or otherwise.

 

1



--------------------------------------------------------------------------------

  4.

Acknowledgement. Executive understands that the severance pay and benefits
identified in paragraph 3 above will not be paid or provided unless Executive
accepts this Agreement, it becomes effective (see paragraph 18), and Executive
honors (and continues to honor) all of its terms, and the continuing obligations
set forth in the Employment Agreement, including without limitation, the
restrictive covenants set forth in Section 7 of the Employment Agreement
(Confidentiality; Non-Competition/Non-Solicitation; and Disclosure and
Assignment to the Company of Inventions and Innovations). Executive further
understands and agrees that Executive’s breach of any of Executive’s continuing
obligations, including without limitation, those described herein, shall result
in (a) the cessation of any of the payments and benefits that may be provided
pursuant to paragraph 3 of this Agreement and (b) Executive’s being required to
repay the value of any severance payments and benefits to Whiting Petroleum upon
ten days’ written request; provided, however, that nothing in this Agreement
shall require Executive to repay that certain prepaid variable compensation
program award in the amount of $2,046,000 (or any portion thereof) that was paid
to Executive prior to the Separation Date pursuant to the Executive Retention
Bonus Agreement dated March 31, 2020 and notwithstanding anything in the
Executive Retention Bonus Agreement, Executive shall be entitled to the payments
set forth in paragraph 3.a above subject to the terms and conditions of this
Agreement.

 

  5.

Release. Executive understands and agrees that Executive’s acceptance of this
Agreement means that, except as stated in paragraph 7, Executive is forever
waiving and giving up any and all claims Executive may have, whether known or
unknown, against Whiting Petroleum, its parent, subsidiaries, and related
companies, their insurers, their officers, directors, employees and agents for
any personal monetary relief for Executive, benefits or remedies that are based
on any act or failure to act that occurred before Executive signed this
Agreement. Executive understands that this release and waiver of claims includes
claims for or relating to: (a) Executive’s employment and the termination of
Executive’s employment; (b) any Whiting Petroleum policy, practice, contract or
agreement, including, but not limited, to the Employment Agreement; (c) any tort
or personal injury relating to Executive’s employment or termination of
employment; (d) any policies, practices, laws or agreements governing the
payment of wages, commissions or other compensation, including, but not limited,
to the Colorado Wage Act, the Colorado Minimum Wage Order No. 30, and all terms
for compensation under the Employment Agreement; (e) any laws governing
employment discrimination or retaliation including (to the extent applicable),
but not limited to, Title VII of the Civil Rights Act, the Employee Retirement
Income Security Act, the Americans with Disabilities Act, the Age Discrimination
in Employment Act (“ADEA”), the Older Worker Benefit Protection Act, the Genetic
Information Nondiscrimination Act, the Family and Medical Leave Act, the
National Labor Relations Act, the Colorado Anti-Discrimination Act, C.R.S.
24-34-401 et seq., the City and County of Denver’s Anti-Discrimination
Ordinance, and any other applicable state or local laws; (f) any laws or
agreements that provide for punitive, exemplary or statutory damages; and
(g) any laws or agreements that provide for the payment of attorney fees, costs
or expenses.

 

  6.

Future Employment. Executive agrees that Executive is not now or hereafter
entitled to employment or reemployment with Whiting Petroleum.

 

  7.

Claims Not Waived. Executive understands that this Agreement does not waive any
claims that Executive may have: (a) for compensation for illness or injury or
medical expenses under any worker’s compensation statute; (b) for benefits under
any plan currently maintained by Whiting Petroleum that provides for retirement
benefits (however, Executive agrees and acknowledges that the severance pay and
benefits provided in paragraph 3 above shall not be considered or included for
purposes of any retirement benefit contribution or plan); (c) under any law or
any policy or plan currently maintained by Whiting Petroleum that provides
health insurance continuation or conversion rights; (d) to indemnity, defense or
insurance coverage for acts undertaken by Executive within the scope and course
of Executive’s employment pursuant to applicable directors and officers
insurance coverage, laws requiring indemnification for such acts, or the bylaws
of the Company that require such indemnification; (e) under this Agreement; or
(f) that by law cannot be released or waived.

 

2



--------------------------------------------------------------------------------

  8.

Government Cooperation. Nothing in this Agreement prohibits Executive from
cooperating with any government agency, including the National Labor Relations
Board or the Equal Employment Opportunity Commission, or any similar State
agency. Further, Executive understands that nothing in this Agreement (including
any obligation in paragraphs 5 or 9) prohibit Executive from reporting a
possible violation of federal, state, or local law or regulation to any
governmental agency or entity, including but not limited to the Department of
Justice, the Securities and Exchange Commission, the Congress, or any agency
(including but not limited to the National Labor Relations Board or the Equal
Employment Opportunity Commission) or Inspector General, or making other
disclosures that are protected under any whistleblower provision of federal,
state, or local law or regulation.

 

  9.

Prior Agreement(s). Executive agrees and understands that this Agreement does
not supersede any obligation to which Executive was subject under a prior
agreement while employed with Whiting Petroleum that addresses confidentiality,
noncompetition, nonsolicitation, patents or copyrights. Executive acknowledges
that Executive was, and continues to be, subject to those obligations contained
in Section 7, and all subsections to Section 7, of the Employment Agreement, and
that Executive is expressly re-affirming Executive’s commitment to those
obligations by executing this Agreement, and acknowledging that Executive’s
failure to abide by such obligations will constitute a material breach of this
Agreement.

 

  10.

Trade Secrets/Defend Trade Secrets Act. Nothing in this Agreement (or any prior
agreement on confidentiality to which Executive may be subject) diminishes or
limits any protection granted by law to trade secrets or relieves Executive of
any duty not to disclose, use, or misappropriate any information that is a trade
secret, for as long as such information remains a trade secret. Additionally,
nothing in this Agreement (or any prior agreement on confidentiality to which
Executive may be subject) is intended to discourage Executive from reporting any
theft of trade secrets to the appropriate government official pursuant to the
Defend Trade Secrets Act of 2016 (“DTSA”) or other applicable state or federal
law. Additionally, under the DTSA, a trade secret may be disclosed to report a
suspected violation of law and/or in an anti-retaliation lawsuit, as follows:

 

  a.

An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that: (A) is made
(1) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (2) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.

 

  b.

An individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual: (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order. Nothing
in this Agreement (or any prior agreement on confidentiality to which Executive
may be subject) shall limit, curtail or diminish the Whiting Petroleum’s
statutory rights under the DTSA, any applicable state law regarding trade
secrets or common law.

 

  11.

Relinquishment Of Positions. As of the Separation Date, Executive acknowledges
that Executive has fully and completely relinquished any and all officerships,
directorships or other positions that Executive held with Whiting Petroleum and
any of its affiliates or subsidiaries. Executive agrees to execute any documents
reasonably required to effectuate the foregoing.

 

  12.

Nonadmission. Executive and Whiting Petroleum both acknowledge and agree that
nothing in this Agreement is meant to suggest that Whiting Petroleum has
violated any law or contract or that Executive has any claim against Whiting
Petroleum.

 

  13.

Voluntary Agreement. Executive acknowledges and states that Executive has
entered into this Agreement knowingly and voluntarily.

 

3



--------------------------------------------------------------------------------

  14.

Consulting An Attorney. Executive acknowledges that Whiting Petroleum has told
Executive that Executive should consult an attorney of Executive’s own choice
about this Agreement and every matter that it covers before signing this
Agreement, and that Executive has been provided an meaningful opportunity for
such consultation.

 

  15.

Attorney Fees and Costs. Executive understands and agrees that if Executive
violates the commitments Executive has made in this Agreement, Whiting Petroleum
may seek to recover any payments and/or the value of any benefits provided in
this Agreement, with the exception of One Thousand Dollars ($1,000), and that,
except as provided in paragraph 16, Executive will be responsible for paying the
actual attorney fees and costs incurred by Whiting Petroleum in enforcing this
Agreement or in defending a claim released by paragraph 5.

 

  16.

Exception to Attorney Fees Obligation. The obligation to pay Whiting Petroleum’s
attorney fees and costs does not apply to an action by Executive regarding the
validity of this Agreement under the ADEA.

 

  17.

Complete Agreement. Executive understands and agrees that this document contains
the entire agreement between Executive and Whiting Petroleum relating to
Executive’s employment and the termination of Executive’s employment, that this
Agreement, except as provided in paragraph 9, supersedes and displaces any prior
agreements and discussions relating to such matters and that Executive may not
rely on any such prior agreements or discussions.

 

  18.

Effective Date. This Agreement shall not be effective until seven (7) days
passes after Executive signs this Agreement and returns this Agreement to
Whiting Petroleum’s Chief Executive Officer. During that seven (7)-day period,
Executive may revoke Executive’s acceptance of this Agreement by delivering to
Whiting Petroleum’s Chief Executive Officer a written statement stating
Executive wishes to revoke this Agreement or not be bound by it.

 

  19.

Final and Binding Effect. Executive understands that if Executive signs this
Agreement, returns it to Whiting Petroleum, and fails to revoke it consistent
with paragraph 18, it will have a final and binding effect and that by signing
and returning this Agreement (and not revoking it) Executive may be giving up
legal rights. Executive also acknowledges that this Agreement may be signed in
counter-parts (meaning by Executive and Whiting Petroleum separately) and that
facsimile, copy or PDF copy signatures shall be treated as just as valid as
original signatures.

 

  20.

Exclusive Jurisdiction and Venue. This Agreement is to be governed by and
construed under the laws of the United States and of the State of Colorado
without resort to Colorado’s choice of law rules. Whiting Petroleum and
Executive agree that the forum and venue for any legal or equitable action or
proceeding arising out of, or in connection with, this Agreement will lie in the
appropriate federal or state courts in the State of Colorado and each
specifically waives any and all objections to such jurisdiction and venue.

 

  21.

Future Cooperation. Executive agrees to reasonably cooperate with Whiting
Petroleum in the future and to provide to Whiting Petroleum truthful
information, testimony or affidavits requested in connection with any matter
that arose during Executive’s employment. This cooperation may be performed at
reasonable times and places and in a manner as to not interfere with any other
employment or business activities that Executive may have at the time of
request. Whiting Petroleum agrees to reimburse Executive for expenses incurred
in providing such cooperation, so long as such expenses are approved in advance
by Whiting Petroleum, including, if applicable, any legal fees and expenses
reasonably incurred by Executive if Executive and Whiting Petroleum agree in
good faith that Executive should retain counsel independent of the counsel for
Whiting Petroleum in order to cooperate as provided hereinabove.

 

  22.

Return of Property. Executive acknowledges an obligation and agrees to return
all Whiting Petroleum property, unless otherwise specified in this paragraph.
This includes all files, memoranda, documents, records, credit cards, keys and
key cards, computers, laptops, personal digital assistants,

 

4



--------------------------------------------------------------------------------

  mobile telephones or similar instruments, other equipment of any sort, badges,
vehicles, and any other property of Whiting Petroleum. In addition, Executive
agrees to provide any and all access codes or passwords necessary to gain access
to any computer, program or other equipment that belongs to Whiting Petroleum or
is maintained by Whiting Petroleum or on company property. Further, Executive
acknowledges an obligation and agrees not to destroy, delete or disable any
company property, including items, files and materials on computers and laptops.

 

  23.

Nondisparagement. Executive shall not, whether in writing (electronically or
otherwise) or orally malign, denigrate or disparage Whiting Petroleum or any of
its respective predecessors or successors, or any of their respective current or
former directors, officers, employees, shareholders, partners, members, agents
or representatives, with respect to any of their respective past or present
activities, or otherwise publish, whether in writing (electronically or
otherwise) or orally statements that malign, denigrate or disparage any of the
aforementioned parties. Whiting Petroleum agrees to instruct its senior officers
and directors not to disparage Executive. The foregoing shall not be violated by
truthful statements in response to legal process, required governmental
testimony or filings, or administrative or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings), and the
foregoing limitation on Whiting Petroleum’s senior officers and directors shall
not be violated by statements that they in good faith believe are necessary or
appropriate to make in connection with performing their duties and obligations
to Whiting Petroleum.

 

  24.

Divisibility of Agreement or Modification by Court. Executive understands that,
to the extent permitted by law, the invalidity of any provision of this
Agreement will not and shall not be deemed to affect the validity of any other
provision. Executive agrees that in the event that any provision of this
Agreement is held to be invalid, it shall be, to the extent permitted by law,
modified as necessary to be interpreted in a manner most consistent with the
present terms of the provision, to give effect to the provision. Finally, in the
event that any provision of this Agreement is held to be invalid and not capable
of modification by a court, then Executive understands and agrees that such
provision shall be considered expunged (eliminated), and Executive further
agrees that the remaining provisions shall be treated as in full force and
effect as if this Agreement had been executed by Executive after the expungement
(elimination) of the invalid provision.

 

  25.

Representations. By signing this Agreement, Executive represents that Executive
has read this entire document and understands all of its terms.

 

  26.

21-Day Consideration Period. Executive may consider whether to sign and accept
this Agreement for a period of twenty-one (21) days from the day Executive
received it. If this Agreement is not signed, dated and returned to Whiting
Petroleum’s Chief Executive Officer within twenty-two (22) days, the offer of
severance payments and benefits described in paragraph 3 above will no longer be
available. Executive acknowledges that should Executive sign and return this
Agreement within the 21-day period identified in this subparagraph, Executive is
knowingly waiving whatever additional time Executive may have up to the
conclusion of the 21-day period for consideration of this Agreement.

 

  27.

Withholding. Whiting Petroleum may withhold from any payments of compensation or
benefits made to Executive all applicable taxes, including but not limited to
income, employment and social insurance taxes, as required by law. Executive
acknowledges and represents that Whiting Petroleum has not provided any tax
advice to Executive in connection with this Agreement and that Executive has
been advised by Whiting Petroleum to seek tax advice from Executive’s own tax
advisors regarding this Agreement and the payments that may be made to Executive
pursuant to this Agreement, including, specifically, regarding the application
of the provisions of Section 409A of the Internal Revenue Code.

 

  28.

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns. Executive
acknowledges and agrees that all of Executive’s covenants and obligations to
Whiting Petroleum, as well as the rights of Whiting

 

5



--------------------------------------------------------------------------------

  Petroleum hereunder, shall run in favor of and shall be enforceable by Whiting
Petroleum and any successor or assign to all or substantially all of Whiting
Petroleum’s business or assets. Subject to the conditions precedent set forth
herein, Whiting Petroleum hereby acknowledges and agrees that its obligations to
Executive under paragraph 3.a. of this Agreement shall be performed by Whiting
Petroleum or any successor or assign to all or substantially all of Whiting
Petroleum’s business or assets.

 

6



--------------------------------------------------------------------------------

ACCEPTED:

WHITING PETROLEUM CORPORATION

By:  

/s/ Lynn A. Peterson

Name:   Lynn A. Peterson Title:   Chief Executive Officer

 

ACCEPTED:

/s/ Bruce R. DeBoer

BRUCE R. DEBOER Dated:   September 10, 2020 Date Agreement was originally given
to Executive: September 10, 2020

 

[Signature Page]